In the United States Court of Federal Claims
                                         No. 13-969 C
                                  Filed: November 19, 2014

***************************************
                                               *
                                               *
SRA INTERNATIONAL, INC.,                       *
                                               *
       Plaintiff,                              *
                                               *
v.                                             *
                                               *
THE UNITED STATES,                             *
                                               *
       Defendant.                              *
                                               *
                                               *
***************************************

                                ORDER DISMISSING CASE

        On September 15, 2014, the United States Court of Appeals for the Federal Circuit issued
an opinion vacating the Order on jurisdiction in the above-captioned case and remanding for
dismissal. See SRA Int’l, Inc. v. United States, 766 F.3d 1409, 1414 (Fed. Cir. 2014)
(“Accordingly, we vacate the order on jurisdiction and remand with instructions to dismiss the
case for lack of jurisdiction.”).

      On November 13, 2014, the United States Court of Appeals for the Federal Circuit issued
a Mandate instructing this court to dismiss the case.

       Pursuant to the United States Court of Appeals for the Federal Circuit’s November 13,
2014 Mandate, the court’s February 3, 2014 Order is vacated. The Clerk of Court is directed to
dismiss the case for lack of jurisdiction.

       IT IS SO ORDERED.
                                                   s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge